DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered.

Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 22 December 2020, have been entered in full.  Claims 1-117, 130-133, 136, 137, 144 and 145 are canceled. Claims 118 and 119 are amended. New claims 146 and 147 are added. Claims 118-129, 134, 135, 138-143, 146 and 147 are under examination.

Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 22 December 2020) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
Withdrawn Objections And/Or Rejections
The rejection to claims 118-131, 134-145 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, as set forth at pages 3-6 of the previous Office Action (03 August 2020), is withdrawn in view of the amendment (22 December 2020).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 118-129, 134, 135, 138-143 (and new claims 146 and 147) remain rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (Reference of record; US 2015/0276766) in view of Juneja et al. (Reference of record; Journal of clinical pathology, Vol. 36, No. 5, pp. 566-9; May 1983).
The basis for this rejection is set forth at pages 6-10 of the previous Office Action (03 August 2020).
	Sung et al. teach a method of treating myelodysplastic syndrome comprising administering an activin receptor type II (ActRII) signaling inhibitor to subjects including humans (paras 0012, 0034, 0052 and 0053)(applies to claims 118, 119, 138 and 139). Sung et al. teach ActRII signaling inhibitors to include ActRIIA and ActRIIB signaling inhibitors (para 0072)(applies to claims 128 and 129). Sung et al. teach an ActRII signaling inhibitor that is 100% identical to instant SEQ ID NO:25. Sequence search results of record (prior Office Action 24 October 2019)(applies to claims 118, 119, 134, 135, 142 and 143). Sung et al. teach an ActRII signaling inhibitor that is 100% identical to instant SEQ ID NO:23. See below, Sequence Search Result A.  Sung et al. teach linkers and an Fc of an IgG (paras 0074, 0132, 0150 and 0158)(applies to claims 146 and 147). 
Sung et al. teach subcutaneously administering a dose between 0.1 mg/kg and 2.0 mg/kg (para 0206)(applies to claims 118, 119, 126 and 127). Sung et al. teach that the ActRII signaling inhibitor can be administered once in 1 month, 2 months, or 3 months (para 0042)(applies to claims 126 and 127). Sung et al. teach monitoring a hematological parameter, such as hematocrit, in the subject after administering a dose and reducing dose and/or frequency if the hematological parameters are normalized (paras 0012, 0016, 0042, 0043, 0045, 0046, and 0056)(applies to claims 120-123).
In summary, Sung et al. teach administering an ActRII signaling inhibitor to treat myelodysplastic syndrome. Sung et al. do not teach determining the percentage of erythroblasts in the subjects that are ring sideroblasts before or after administration.
Juneja et al. teach that the results of Prussian blue staining are analyzed to determine the prevalence and percentage distribution of ringed sideroblasts in primary myelodysplastic syndromes (applies to claims 124 and 125). Juneja et al. teach that ringed sideroblasts ranging from 1 to 86% of cells were found in 76 (57%) cases. 
Juneja et al. teach five morphological parameters (i) ringed sideroblasts >20%; (ii) erythroid hyperplasia (30% erythroblasts); (iii) marked dyserythropoiesis; (iv) marked dysgranulopoiesis; (v) marked dysthrombopoiesis, were compared among the groups (applies to claims 118, 119, 124, 125, 140 and 141). Juneja et al. teach that ringed sideroblasts are erythroblasts containing Prussian blue positive ferruginous granules applies to claims 118 and 119). 
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify a method for treating myelodysplastic syndrome in a subject comprising administering an ActRII signaling inhibitor, as taught by Sung et al., to include determining the percentage of erythroblasts wherein at least 20% of erythroblast in the subject are sideroblasts, as taught by Juneja et al.
 One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because of the following reasons. Sung teaches treating myelodysplastic syndrome in patients comprising administering ActRII signaling inhibitors. Juneja teaches that among myelodysplastic syndromes, the occurrence of ringed sideroblasts is not limited to acquired idiopathic sideroblastic anemia. Juneja et al. teach that the cases of acquired idiopathic sideroblastic anemia have at least 20% ringed sideroblasts. 
Based on the teachings, the skilled artisan would want to determine the percentage of erythroblasts that are ring sideroblasts before and after treatment to avoid a diagnostic problem, as acquired idiopathic sideroblastic anemia, which is a myelodysplastic syndrome disorder,  has at least 20% ringed sideroblasts.


APPLICANT’S ARGUMENTS

	Applicant argues that amended claims 118 and 119 recite “prior to said administering, at least 15% of erythroblasts in the subject are ring sideroblasts.” Applicant argues that the Examiner fails to point to a statement in Sung and Juneja that patient population with at least 15% of erythroblasts being ring sideroblasts should be selected for the said treatment.
	Applicant argues that Juneja completely fails to discuss the patient population with myelodysplastic syndrome that can be treated with ActRII signaling inhibitors. Applicant argues that Juneja only discloses the percentage of ring sideroblasts in subjects with idiopathic sideroblastic anemia, which is a rare myelodysplastic syndrome. Applicant argues that Sung does not explicitly mention treating patient population with at least 15% of erythroblasts being ring sideroblasts. Applicant maintains that the cited references, either individually or in combination do not explicitly mention administering ActRII signaling inhibitors to subjects with at least 15% of erythroblasts being ring sideroblasts.
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
1.  Sung et al. teaches a method of treating myelodysplastic syndrome comprising administering an ActRII signaling inhibitor. 
2.  The instant claims are drawn to treating a genus of disorders (i.e. myelodysplastic syndrome).  Myelodysplastic syndrome encompasses a group of myeloid stem cell disorders, including idiopathic sideroblastic anemia. 
3.  The limitation “at least 15%” encompasses 15% ring sideroblasts and more than 15% ring sideroblasts. Juneja et al. teach that acquired idiopathic sideroblastic anemia have at least 20% ringed sideroblasts. 
As was stated in the previous Office Action, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. It would be obvious to modify a method of treating myelodysplastic syndrome comprising administering ActRII, as taught by Sung by determining the percentage of erythroblasts that are ring sideroblasts, as taught by Juneja before administering ActRII and after administering ActRII. 
One would have been motivated to make such modifications and expect success. Juneja et al. teach that their study was carried out to determine the relative number of ringed sideroblasts in various primary myelodysplastic syndromes. Juneja et al. teach that the cases of acquired idiopathic sideroblastic anemia have at least 20% ringed sideroblasts and that among myelodysplastic syndromes, the occurrence of ringed sideroblasts is not limited to just acquire idiopathic sideroblastic anemia. 
The skilled artisan would want to determine the percentage of erythroblasts that are ring sideroblasts before and after treatment to avoid a diagnostic problem because acquired idiopathic sideroblastic anemia, which is a myelodysplastic syndrome disorder, has at least 20% ringed sideroblasts.
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.	


Conclusion
				No claims are allowed. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       

/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        2/3/2021
	

		

		
			


SEQUENCE SEARCH RESULT A
	
This page gives you Search Results detail for the Application 15532329 and Search Result 20210202_100359_us-15-532-329a-23.minpct95.rapbm.	

Title:          US-15-532-329A-23
Perfect score:  628
Sequence:       1 ETRECIYYNANWELERTNQS..........RFTHLPEAGGPEVTYEPPPT 107

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    15     628  100.0    107  14  US-14-438-120-23           Sequence 23, Appl	


RESULT 15
US-14-438-120-23
; Sequence 23, Application US/14438120
; Publication No. US20150276766A1
; GENERAL INFORMATION
;  APPLICANT: Celgene Corporation
;  TITLE OF INVENTION: BIOMARKER FOR USE IN TREATING ANEMIA
;  FILE REFERENCE: 12827-330-999
;  CURRENT APPLICATION NUMBER: US/14/438,120

;  PRIOR APPLICATION NUMBER: PCT/US2013/066350
;  PRIOR FILING DATE: 2013-10-23
;  PRIOR APPLICATION NUMBER: 61/718,126
;  PRIOR FILING DATE: 2012-10-24
;  NUMBER OF SEQ ID NOS: 53
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 23
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: human ActRIIB soluble (extracellular), processed polypeptide
;  OTHER INFORMATION:sequence with the N-terminal 6 amino acids of the EC domain
;  OTHER INFORMATION:deleted and the C-terminal 3 amino acids of the EC domain
;  OTHER INFORMATION:deleted and with an L79D mutatioN
US-14-438-120-23

  Query Match             100.0%; Score 628; DB 14; Length 107;
  Best Local Similarity   100.0%;  
  Matches 107; Conservative    0; Mismatches    0; Indels    0; Gaps    0;


Qy          1 ETRECIYYNANWELERTNQSGLERCEGEQDKRLHCYASWRNSSGTIELVKKGCWDDDFNC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ETRECIYYNANWELERTNQSGLERCEGEQDKRLHCYASWRNSSGTIELVKKGCWDDDFNC 60

Qy         61 YDRQECVATEENPQVYFCCCEGNFCNERFTHLPEAGGPEVTYEPPPT 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YDRQECVATEENPQVYFCCCEGNFCNERFTHLPEAGGPEVTYEPPPT 107